PER CURIAM.
We affirm Mr. Cruz’s convictions without prejudice to his raising the voluntariness of his plea in a properly filed motion for post-conviction relief. See Key v. State, 549 So.2d 816 (Fla. 2d DCA 1989); Counts v. State, 376 *257So.2d 59 (Fla. 2d DCA 1979). We strike the five-year term of probation in count one of case number 94-3399, which follows the twelve-year prison term also imposed in that count. We affirm the five-year term of probation imposed for count two in case number 94-3399, and which follows the prison sentence in count one.
Affirmed as modified.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.